                Case 8:20-bk-10143-TA Doc 402 Filed 03/22/21 Entered 03/22/21 11:22:00                                                                   Desc
                               UNITED STATES
                                         Main DEPARTMENT
                                              Document   OF JUSTICE
                                                        Page  1 of 44
                               OFFICE OF THE UNITED STATES TRUSTEE
                                 CENTRAL DISTRICT OF CALIFORNIA
In Re:                                                                               CHAPTER 11 (BUSINESS)
   Bridgemark Corporation,
                                                                                     Case Number:                                   8:20-bk-10143-TA
                                                                                     Operating Report Number:                               13
                                                                Debtor(s).           For the Month Ending:                              1/31/2021

                                              I. CASH RECEIPTS AND DISBURSEMENTS
                                                     A. (GENERAL ACCOUNT*)

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS                                                                                       7,458,308.30

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL                                                                                            5,836,784.92
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                                                                         1,621,523.38

4. RECEIPTS DURING CURRENT PERIOD:
   Accounts Receivable - Post-filing                                                                         514,554.44
   Accounts Receivable - Pre-filing
   General Sales
   Other (Specify)
   **Other (Specify)
   **Other (Specify)
   **Other (Specify)

    TOTAL RECEIPTS THIS PERIOD:                                                                                                                  514,554.44

5. BALANCE:                                                                                                                                   2,136,077.82

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   Transfers to Other DIP Accounts (from page 2)  114,100.00
   Disbursements (from page 2)                    439,860.32

    TOTAL DISBURSEMENTS THIS PERIOD:***                                                                                                          553,960.32

7. ENDING BALANCE:                                                                                                                            1,582,117.50

8. General Account Number(s):                                                    XX-XXXX5386

    Depository Name & Location:                                                  East West Bank
                                                                                 Pasadena, CA


* All receipts must be deposited into the general account.
** Include receipts from the sale of any real or personal property out of the ordinary course of business; attach an exhibit specifying what was sold,
                                                                                   Page 1 of 31
***This amount should be the same as the total from page 2.
              Case 8:20-bk-10143-TA     Doc 402FROM
                             TOTAL DISBURSEMENTS  Filed 03/22/21
                                                    GENERAL         Entered
                                                            ACCOUNT FOR      03/22/21
                                                                        CURRENT PERIOD 11:22:00                                Desc
                                          Main Document      Page 2 of 44
     Date                                                                                          *Amount       **Amount
 mm/dd/yyyy   Check Number                Payee or DIP account                        Purpose      Transfered    Disbursed       Amount
1/4/2021          20774      AT&T                                         telephone                                    48.15           48.15
1/4/2021          20775      Carolyn Prentice-Curry                       service                                   3,392.50        3,392.50
1/4/2021          20776      Hilcorp Energy Company                       joint interest billing                    1,376.75        1,376.75
1/4/2021          20777      Xerox Financial Services                     office                                      207.50          207.50
1/4/2021          10421      Infinity Insurance                           truck insurance                           1,960.68        1,960.68
1/4/2021      EFT            Fiduciary collateral                         bank fee                                  1,202.92        1,202.92
1/4/2021      EFT            Fiduciary maintenance                        bank fee                                     25.00           25.00
1/5/2021      EFT            transfer to payroll account                  fund payroll               27,000.00                     27,000.00
1/5/2021      EFT            transfer to tax account                      fund payroll               14,400.00                     14,400.00
1/5/2021          20778      Aguilar Testing Service                      repair and maintence                       987.95           987.95
1/5/2021          20779      Montrose Air Quality Services, LLC           repair and maintence                     3,610.00         3,610.00
1/5/2021          20780      Black Gold Pump & Supply, Inc.               repair and maintence                     5,788.15         5,788.15
1/5/2021          20781      Cintas                                       uniforms                                   309.16           309.16
1/5/2021          20782      CW Services, Inc/CWS Vacuum                  repair and maintence                     4,012.50         4,012.50
1/5/2021          20783      Diamond Environmental Services               repair and maintence                       147.76           147.76
1/5/2021          20784      The Gas Company                              utilities                                   16.33            16.33
1/5/2021          20785      Goldsmith Construction Co Inc.               repair and maintence                       682.90           682.90
1/5/2021          20786      Orange County Sanitation Distr               trash                                    1,346.67         1,346.67
1/5/2021          20787      Pitney Bowes Global Financial                office                                     255.37           255.37
1/5/2021          20788      Steve M. Walker - Southwest Micro Computers service                                   6,035.80         6,035.80
1/5/2021          20789      State Compensation Insurance                 workers comp ins                           715.75           715.75
1/5/2021          20790      Strata-Analysts Group, Inc.                  repair and maintence                       936.25           936.25
1/5/2021          20791      Trexler Compressor Sales                     repair and maintence                       761.50           761.50
1/5/2021          20792      Western States Oilfield                      repair and maintence                       291.02           291.02
1/5/2021          20793      Yorba Linda Water District                   utilities                                   37.18            37.18
1/7/2021          20794      Bear Welding, Inc.                           repair and maintence                       504.00           504.00
1/7/2021          20795      Cintas                                       uniforms                                   309.16           309.16
1/7/2021          20796      Diamond Environmental Services               repair and maintence                       527.90           527.90
1/7/2021          20797      USI Insurance Services National (PHA)        bond                                     2,700.00         2,700.00
1/8/2021      EFT            Principal Financial Group                    401k benefits                            8,499.82         8,499.82
1/11/2021         20798      TPx Communications                           telephone                                  287.88           287.88
1/12/2021         20799      Aguilar Testing Service                      repair and maintence                       554.00           554.00
1/12/2021         20800      Clariant Corporation                         chemical                                35,210.83        35,210.83
1/12/2021         20801      Parsons Crime Prevention Div.                security                                 3,200.00         3,200.00
1/12/2021         20802      Southern California Edison                   utilities                                1,906.84         1,906.84
1/12/2021         20803      Schick Records Management                    office                                      83.40            83.40
1/12/2021         20804      West Coast Environmental Solutions           repair and maintence                     1,150.00         1,150.00
1/15/2021         20805      AT & T                                       telephone                                  613.26           613.26
1/15/2021         20806      Cintas                                       uniforms                                   309.16           309.16
1/15/2021         20807      Innovative Electrix, Inc.                    repair and maintence                       899.34           899.34
1/15/2021         20808      Pitney Bowes Global Financial                office                                      34.50            34.50
1/15/2021         20809      Verizon Wireless                             telephone                                  329.68           329.68
1/15/2021     EFT            transfer to payroll account                  fund payroll               20,700.00                     20,700.00
1/15/2021     EFT            transfer to tax account                      fund payroll               10,500.00                     10,500.00
1/18/2021         20810      Carolyn Prentice-Curry                       service                                  2,530.00         2,530.00
1/18/2021         20811      Time Warner Cable                            utilities                                  325.82           325.82
1/19/2021         11921      Vision Service Plan                          health insurance                           197.85           197.85
1/19/2021         20812      AC Pumping Unit Repair                       repair and maintence                     3,883.30         3,883.30
1/19/2021         20813      City of Anaheim                              utilities                                8,665.32         8,665.32
1/19/2021         20814      CW Services, Inc/CWS Vacuum                  repair and maintence                     1,300.00         1,300.00
1/19/2021         20815      Infinity Insurance                           insurance                                1,633.59         1,633.59
1/19/2021         20816      Southern California Edison                   utilities                                   30.74            30.74
1/19/2021         20817      Pachulski, Stang, Ziehl & Jones              legal                                   94,038.52        94,038.52
1/19/2021         20818      GlassRatner Advisory & Capital Group, LLC    legal                                    7,919.60         7,919.60
1/19/2021         20819      Casso & Sparks, LLP                          legal                                    3,475.20         3,475.20
1/19/2021         20820      U.S. Trustee Payment Center                  trusttee fee                            15,486.39        15,486.39
1/19/2021         12021      Schlumberger Technology Corp.                repair and maintence                    33,098.62        33,098.62
1/21/2021         20821      Blue Shield of California                    health insurance                        10,540.80        10,540.80
1/21/2021         20822      C & C Consolidated, LLC                      repair and maintence                     3,823.75         3,823.75
1/21/2021         20823      Southern California Edison                   utilities                               34,569.85        34,569.85
1/21/2021     EFT            transfer to royalty account                  fund royalty               41,500.00                     41,500.00
1/26/2021     EFT            Principal Financial Group                    401k benefits                            4,213.51         4,213.51
1/26/2021         20824      Aguilar Testing Service                      repair and maintence                       886.12           886.12
1/26/2021         20825      Montrose Air Quality Services, LLC           repair and maintence                       672.33           672.33
1/26/2021         20826      Bear Welding, Inc.                           repair and maintence                     4,215.00         4,215.00
1/26/2021         20827      Black Gold Pump & Supply, Inc.               repair and maintence                    15,056.90        15,056.90
1/26/2021         20828      Cintas                                       uniforms                                   283.49           283.49
1/26/2021         20829      CW Services, Inc/CWS Vacuum                  repair and maintence                    13,375.00        13,375.00
1/26/2021         20830      Dawson Enterprises                           repair and maintence                       866.04           866.04
1/26/2021         20831      FedEx                                        office                                      27.45            27.45
1/26/2021         20832      Fisher Phillips                              service                                    479.50           479.50
1/26/2021         20833      Ammeraal Meter Proving                       repair and maintence                       670.00           670.00
1/26/2021         20834      Goldsmith Construction Co Inc.               repair and maintence                       956.06           956.06
1/26/2021         20835      InterAct PMTI, Inc                       Pageengineerin
                                                                            2 of 31                                1,170.00         1,170.00
1/26/2021         20836      John Guzman Crane Service, Inc               repair and maintence                     2,220.00         2,220.00
1/26/2021         20837      John M. Phillips                             repair and maintence                     4,894.04         4,894.04
                   Case 8:20-bk-10143-TA     Doc 402FROM
                                  TOTAL DISBURSEMENTS  Filed 03/22/21
                                                         GENERAL         Entered
                                                                 ACCOUNT FOR      03/22/21
                                                                             CURRENT PERIOD 11:22:00                                                        Desc
                                               Main Document      Page 3 of 44
    Date                                                                                                                        *Amount       **Amount
 mm/dd/yyyy Check Number                              Payee or DIP account                                           Purpose    Transfered    Disbursed       Amount
1/26/2021      20838                    Konica Minolta Business Solutions USA Inc.                       office                                     92.45           92.45
1/26/2021      20839                    Konica Minolta Business Sol.                                     office                                    187.42          187.42
1/26/2021      20840                    MMI Services, Inc.                                               repair and maintence                    1,728.50        1,728.50
1/26/2021      20841                    Nowlin Fence, Inc.                                               fence                                  12,415.00       12,415.00
1/26/2021      20842                    Oil Well Service Company                                         repair and maintence                   42,966.00       42,966.00
1/26/2021      20843                    Parsons Crime Prevention Div.                                    security                                3,200.00        3,200.00
1/26/2021      20844                    Porter Boiler Service                                            repair and maintence                      700.64          700.64
1/26/2021      20845                    PT Solutions                                                     repair and maintence                    4,924.44        4,924.44
1/26/2021      20846                    Strata-Analysts Group, Inc.                                      repair and maintence                      370.00          370.00
1/26/2021      20847                    SWRCB                                                            fee                                     1,474.00        1,474.00
1/26/2021      20848                    SWRCB                                                            fee                                     1,474.00        1,474.00
1/26/2021      20849                    TMG Transportation Inc.                                          repair and maintence                    3,800.00        3,800.00
1/26/2021      20850                    Underground Service Alert/SC                                     repair and maintence                       19.90           19.90
1/26/2021      20851                    Western States Oilfield                                          repair and maintence                      325.16          325.16
1/26/2021      20852                    Xerox Financial Services                                         office                                    232.50          232.50
1/26/2021      20853                    Cardmember Services                                              credit card                             3,177.96        3,177.96
                                                                                                                                                                      -
                                                                                                                                                                      -
                                                                                                                                                                      -
                                                                                                                                                                      -
                                                                                                                                                                      -
                                                                                                                                                                      -
                                                                                                                                                                      -
                                                                                                                                                                      -
                                                                                                                                                                      -
                                                                                     TOTAL DISBURSEMENTS THIS PERIOD:            114,100.00    439,860.32      553,960.32
* Fill in amounts in this column if they are TRANSFERS to another DIP account (e.g. Payroll or Tax); the "amount" column will
be filled in for you.
** Fill in amounts in this column if they are DISBURSEMENTS to outside payees; the "amount" column will be filled in for you.




                                                                                                   Page 3 of 31
            Case 8:20-bk-10143-TA          Doc 402 Filed 03/22/21 Entered 03/22/21 11:22:00          Desc
                                            GENERAL ACCOUNT
                                            Main Document    Page 4 of 44
                                           BANK RECONCILIATION

                    Bank statement Date:            1/31/2021 Balance on Statement:      $1,865,982.43

Plus deposits in transit (a):
                                              Deposit Date         Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                         0.00

Less Outstanding Checks (a):
                    Check Number              Check Date               Check Amount
                         20221                      5/15/2020                 2,415.59
                         20289                      6/17/2020                   21.25
                         20560                     10/12/2020                 5,000.00
                         20807                     10/29/2020                  899.34
                         20816                     12/10/2020                   30.74
                         20817                     12/10/2020                94,038.52
                         20818                     12/15/2020                 7,919.60
                         20820                     12/21/2020                15,486.39
                         20822                     12/21/2020                 3,823.75
                         20823                     12/21/2020                34,569.85
                         20824                     12/21/2020                  886.12
                         20825                     12/21/2020                  672.33
                         20826                     12/21/2020                 4,215.00
                         20827                     12/28/2020                15,056.90
                         20828                     12/29/2020                  283.49
                         20829                     12/29/2020                13,375.00
                         20830                     12/29/2020                  866.04
                         20831                     12/29/2020                   27.45
                         20832                     12/29/2020                  479.50
                         20833                     12/29/2020                  670.00
                         20834                     12/29/2020                  956.06
                         20835                     12/29/2020                 1,170.00
                         20836                     12/29/2020                 2,220.00
                         20837                     12/31/2020                 4,894.04
                         20838                      1/26/2021                   92.45
                         20839                      1/26/2021                  187.42
                         20840                      1/26/2021                 1,728.50
                         20841                      1/26/2021                12,415.00
                         20842                      1/26/2021                42,966.00
                         20844                      1/26/2021                  700.64
                         20845                      1/26/2021                 4,924.44
                         20846                      1/26/2021                  370.00
                         20847                      1/26/2021                 1,474.00
                         20848                      1/26/2021                 1,474.00
                         20849                      1/26/2021                 3,800.00
                         20850                      1/26/2021                   19.90
                         20851                      1/26/2021                  325.16
                         20852                      1/26/2021                  232.50
                                                        Page 4 of 31
                         20853                      1/26/2021                 3,177.96
                 Case 8:20-bk-10143-TA                          Doc 402 Filed 03/22/21 Entered 03/22/21 11:22:00    Desc
                                                                 Main Document    Page 5 of 44
TOTAL OUTSTANDING CHECKS:                                                                                 283,864.93

Bank statement Adjustments:
Explanation of Adjustments-


ADJUSTED BANK BALANCE:                                                                                  $1,582,117.50
* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment




                                                                           Page 5 of 31
         Case 8:20-bk-10143-TA Doc 402 Filed 03/22/21 Entered 03/22/21 11:22:00                         Desc
                        UNITED STATES DEPARTMENT
                                 Main Document      OF JUSTICE
                                                 Page  6 of 44
                        OFFICE OF THE UNITED STATES TRUSTEE
                           CENTRAL DISTRICT OF CALIFORNIA
In Re:                                                  CHAPTER 11 (BUSINESS)
   Bridgemark Corporation,
                                                        Case Number:                 8:20-bk-10143-TA
                                                        Operating Report Number:             13
                                         Debtor(s).     For the Month Ending:            1/31/2021

                             I. CASH RECEIPTS AND DISBURSEMENTS
                                    A. (CUSTOMER ACCOUNT*)

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS                                     3,810,224.62

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL                                            744,988.38
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                       3,065,236.24

4. RECEIPTS DURING CURRENT PERIOD:
   Accounts Receivable - Post-filing
   Accounts Receivable - Pre-filing
   General Sales
   Other (Specify)
   **Other (Specify)

  TOTAL RECEIPTS THIS PERIOD:                                                                           0.00

5. BALANCE:                                                                                 3,065,236.24

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   Transfers to Other DIP Accounts (from page 2)                             0.00
   Disbursements (from page 2)                                               0.00

  TOTAL DISBURSEMENTS THIS PERIOD:***                                                                   0.00

7. ENDING BALANCE:                                                                          3,065,236.24

8. Customer Account Number(s):                        XX-XXXX5498

  Depository Name & Location:                         East West Bank
                                                      Pasadena, CA

  Note: The Debtor established an additional DIP Account, the Customer Account, to segregate
  post-petition receipts from Phillips 66 and PBF Holdings, Inc. from the Debtor’s pre-petition cash.


                                                      Page 6 of 31
               Case 8:20-bk-10143-TA  Doc 402 Filed 03/22/21 Entered 03/22/21 11:22:00
                       TOTAL DISBURSEMENTS FROM CUSTOMER ACCOUNT FOR CURRENT PERIOD
                                                                                                                                              Desc
                                       Main Document    Page 7 of 44
   Date              Check          Payee or DIP                                                          *Amount               **Amount
 mm/dd/yyyy         Number             account                            Purpose                        Transfered             Disbursed      Amount
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                            TOTAL DISBURSEMENTS THIS PERIOD:                                        0.00               0.00          $0.00
* Fill in amounts in this column if they are TRANSFERS to another DIP account (e.g. Payroll or Tax); the "amount" column will
be filled in for you.
** Fill in amounts in this column if they are DISBURSEMENTS to outside payees; the "amount" column will be filled in for you.




                                                                              Page 7 of 31
                 Case 8:20-bk-10143-TA                          Doc 402 Filed 03/22/21 Entered 03/22/21 11:22:00          Desc
                                                                CUSTOMER ACCOUNT
                                                                 Main Document    Page 8 of 44
                                                               BANK RECONCILIATION

                           Bank statement Date:                             1/31/2021 Balance on Statement:   $3,065,236.24

Plus deposits in transit (a):
                                                                      Deposit Date         Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                              0.00
Less Outstanding Checks (a):
                    Check Number                                       Check Date              Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                              0.00

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                        $3,065,236.24
* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment




                                                                                Page 8 of 31
               Case 8:20-bk-10143-TA Doc 402 Filed 03/22/21 Entered 03/22/21 11:22:00                                                                      Desc
                              UNITED STATES DEPARTMENT
                                       Main Document      OF JUSTICE
                                                       Page  9 of 44
                              OFFICE OF THE UNITED STATES TRUSTEE
                                 CENTRAL DISTRICT OF CALIFORNIA
In Re:                                                                               CHAPTER 11 (BUSINESS)
   Bridgemark Corporation,
                                                                                     Case Number:                                  8:20-bk-10143-TA
                                                                                     Operating Report Number:                              13
                                                               Debtor(s).            For the Month Ending:                             1/31/2021

                                             I. CASH RECEIPTS AND DISBURSEMENTS
                                                     A. (CITIZENS ACCOUNT*)

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS                                                                                           11,585.04

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL                                                                                                  9,650.84
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                                                                               1,934.20

4. RECEIPTS DURING CURRENT PERIOD:
   Accounts Receivable - Post-filing
   Accounts Receivable - Pre-filing
   General Sales
   Other (Specify)       interest                                                                                     0.15
   **Other (Specify)     trsnsfer


    TOTAL RECEIPTS THIS PERIOD:                                                                                                                            0.15

5. BALANCE:                                                                                                                                         1,934.35

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   Transfers to Other DIP Accounts (from page 2)                                                                     0.00
   Disbursements (from page 2)                                                                                     802.57

    TOTAL DISBURSEMENTS THIS PERIOD:***                                                                                                                  802.57

7. ENDING BALANCE:                                                                                                                                  1,131.78

8. Citizens Account Number(s):                                                  XXXXXX4980

    Depository Name & Location:                                                 Citizens Business Bank
                                                                                Ontario, CA


* All receipts must be deposited into the general account.
** Include receipts from the sale of any real or personal property out of the ordinary course of business; attach an exhibit specifying what was sold,
    to whom, terms, and date of Court Order or Report of Sale.
***This amount should be the same as the total from page 2.
                                                                                 Page 9 of 31
               Case 8:20-bk-10143-TA  Doc 402 Filed 03/22/21 Entered 03/22/21 11:22:00
                        TOTAL DISBURSEMENTS FROM CITIZENS ACCOUNT FOR CURRENT PERIOD
                                                                                                                                              Desc
                                       Main Document      Page 10 of 44
   Date              Check          Payee or DIP                                                          *Amount               **Amount
 mm/dd/yyyy         Number             account                         Purpose                           Transfered             Disbursed      Amount
     1/26/2021 EFT              Citizens Bank             Truck Payment                                                              787.57        787.57
     1/29/2021 EFT              Citizens Bank             service charge                                                              15.00         15.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                            TOTAL DISBURSEMENTS THIS PERIOD:                                        0.00             802.57       $802.57
* Fill in amounts in this column if they are TRANSFERS to another DIP account (e.g. Payroll or Tax); the "amount" column will
be filled in for you.
** Fill in amounts in this column if they are DISBURSEMENTS to outside payees; the "amount" column will be filled in for you.




                                                                             Page 10 of 31
                 Case 8:20-bk-10143-TA                          Doc 402 Filed 03/22/21 Entered 03/22/21 11:22:00      Desc
                                                                 CITIZENS ACCOUNT
                                                                 Main Document    Page 11 of 44
                                                               BANK RECONCILIATION

                           Bank statement Date:                             1/31/2021 Balance on Statement:   $1,131.78

Plus deposits in transit (a):
                                                                      Deposit Date         Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                          0.00
Less Outstanding Checks (a):
                    Check Number                                       Check Date          Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                          0.00

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                        $1,131.78
* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment




                                                                               Page 11 of 31
        Case 8:20-bk-10143-TA Doc 402 Filed 03/22/21 Entered 03/22/21 11:22:00   Desc
                        I. CASH RECEIPTS AND DISBURSEMENTS
                                 Main Document   Page 12 of 44
                                B. (PAYROLL ACCOUNT)

1. TOTAL RECEIPTS PER ALL PRIOR PAYROLL ACCOUNT REPORTS                   558,221.95

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR PAYROLL                        556,511.04
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                       1,710.91

4. RECEIPTS DURING CURRENT PERIOD:                                         47,700.00
   (Transferred from General Account)

5. BALANCE:                                                                49,410.91

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   TOTAL DISBURSEMENTS THIS PERIOD:***                                     47,907.84

7. ENDING BALANCE:                                                          1,503.07

8. PAYROLL Account Number(s):            XX-XXXX5393

  Depository Name & Location:            East West Bank
                                         Pasadena, CA




                                         Page 12 of 31
            Case 8:20-bk-10143-TA Doc 402 Filed 03/22/21 Entered 03/22/21 11:22:00     Desc
             TOTAL DISBURSEMENTSMain
                                   FROM  PAYROLL ACCOUNT
                                       Document     Page 13 ofFOR
                                                               44 CURRENT PERIOD


  Date     Check
mm/dd/yyyy Number               Payee                          Purpose          Amount
1/8/2021        200   K Mugavero              Net Payroll                         6,972.10
1/8/2021        201   F Dedios                Net Payroll                         1,735.96
1/8/2021        202   D Dia                   Net Payroll                         2,128.19
1/8/2021        203   D Fisher                Net Payroll                         2,097.82
1/8/2021        204   M Harper                Net Payroll                         2,881.42
1/8/2021        205   J Lorenzo               Net Payroll                         2,381.14
1/8/2021        206   E Pastor                Net Payroll                         1,390.14
1/8/2021        207   D Romero                Net Payroll                         1,846.28
1/8/2021        208   J Montgomery            Net Payroll                         2,406.13
1/8/2021        209   J Montgomery            Net Payroll                         2,605.99
1/8/2021        EFT   payroll garnishment     Net Payroll                           529.88
1/11/2021       EFT   Paychex                 payroll fee                           280.45
1/22/2021       210   K Mugavero              Net Payroll                         7,903.84
1/22/2021       211   F Dedios                Net Payroll                         1,287.00
1/22/2021       212   D Dia                   Net Payroll                         1,496.56
1/22/2021       213   D Fisher                Net Payroll                         1,942.15
1/22/2021       214   J Lorenzo               Net Payroll                         2,381.12
1/22/2021       215   E Pastor                Net Payroll                         1,131.20
1/22/2021       216   D Romero                Net Payroll                         1,669.56
1/22/2021       217   J Montgomery            Net Payroll                         2,406.13
1/22/2021       EFT   payroll garnishment     Net Payroll                           434.78




                                            TOTAL DISBURSEMENTS THIS PERIOD:         47,907.84




                                               Page 13 of 31
                 Case 8:20-bk-10143-TA                            Doc 402 Filed 03/22/21 Entered 03/22/21 11:22:00             Desc
                                                                  PAYROLL ACCOUNT
                                                                   Main Document    Page 14 of 44
                                                               BANK RECONCILIATION

                           Bank statement Date:                                 1/31/2021 Balance on Statement:    $1,503.07

Plus deposits in transit (a):
                                                                       Deposit Date               Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                               0.00

Less Outstanding Checks (a):
                    Check Number                                           Check Date              Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                               0.00

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                             $1,503.07

* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment




                                                                                        Page 14 of 31
        Case 8:20-bk-10143-TA Doc 402 Filed 03/22/21 Entered 03/22/21 11:22:00   Desc
                        I. CASH RECEIPTS AND DISBURSEMENTS
                                 Main Document  Page 15 of 44
                                  C. (TAX ACCOUNT)

1. TOTAL RECEIPTS PER ALL PRIOR TAX ACCOUNT REPORTS                       240,500.00

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR TAX                            238,555.32
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                       1,944.68

4. RECEIPTS DURING CURRENT PERIOD:                                         24,900.00
   (Transferred from General Account)

5. BALANCE:                                                                26,844.68

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   TOTAL DISBURSEMENTS THIS PERIOD:***                                     24,940.44

7. ENDING BALANCE:                                                          1,904.24

8. TAX Account Number(s):                XX-XXXX5400

  Depository Name & Location:            East West Bank
                                         Pasadena, CA




                                         Page 15 of 31
            Case 8:20-bk-10143-TA Doc 402 Filed 03/22/21 Entered 03/22/21 11:22:00     Desc
               TOTAL DISBURSEMENTS   FROM
                                   Main    TAX ACCOUNT
                                        Document          FOR
                                                    Page 16    CURRENT PERIOD
                                                            of 44


  Date     Check
mm/dd/yyyy Number               Payee                       Purpose             Amount
1/8/2021      EFT     Paychex               Payroll Tax Liability                14,391.53
1/15/2021     EFT     Paychex               Payroll Tax Liability                10,548.91




                                        TOTAL DISBURSEMENTS THIS PERIOD:             24,940.44
                                             Page 16 of 31
                 Case 8:20-bk-10143-TA                              Doc 402 Filed 03/22/21 Entered 03/22/21 11:22:00              Desc
                                                                      TAX ACCOUNT
                                                                     Main Document    Page 17 of 44
                                                                 BANK RECONCILIATION

                            Bank statement Date:                                 1/31/2021    Balance on Statement:   $1,904.24

Plus deposits in transit (a):
                                                                           Deposit Date           Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                                  0.00

Less Outstanding Checks (a):
                     Check Number                                          Check Date              Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                                  0.00

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                                $1,904.24

* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment




                                                                                                                           0.00
                                                                                        Page 17 of 31
        Case 8:20-bk-10143-TA Doc 402 Filed 03/22/21 Entered 03/22/21 11:22:00   Desc
                        I. CASH RECEIPTS AND DISBURSEMENTS
                                 Main Document   Page 18 of 44
                                B. (ROYALTY ACCOUNT)

1. TOTAL RECEIPTS PER ALL PRIOR ROYALTY ACCOUNT REPORTS                   517,450.00

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR ROYALTY                        516,602.92
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                        847.08

4. RECEIPTS DURING CURRENT PERIOD:                                         41,500.00
   (Transferred from General Account)

5. BALANCE:                                                                42,347.08

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   TOTAL DISBURSEMENTS THIS PERIOD:***                                     41,451.89

7. ENDING BALANCE:                                                           895.19

8. ROYALTY Account Number(s):            XX-XXXX5407

  Depository Name & Location:            East West Bank
                                         Pasadena, CA




                                         Page 18 of 31
            Case 8:20-bk-10143-TA Doc 402 Filed 03/22/21 Entered 03/22/21 11:22:00 Desc
               TOTAL DISBURSEMENTS   FROM
                                   Main    ROYALTY
                                        Document      ACCOUNT
                                                    Page 19 of 44FOR CURRENT PERIOD

  Date          Check
mm/dd/yyyy      Number                   Payee                                Purpose   Amount
1/12/2021        11838 Kevin Wilbur                                Royalty Payment          307.46
1/12/2021        11839 Robert John Bear                            Royalty Payment          451.27
1/12/2021        11840 James J. Bogue                              Royalty Payment           533.9
1/12/2021        11841 Agua Tibia Ranch for Bradford Bros.         Royalty Payment        11783.08
1/12/2021        11842 Diane Bugby                                 Royalty Payment          125.88
1/12/2021        11843 Monica V. Carman, Trustee of the            Royalty Payment         2020.23
1/12/2021        11844 The Catherine S Chandler REV-TST            Royalty Payment           355.9
1/12/2021        11845 Whitney Chandler                            Royalty Payment          177.96
1/12/2021        11846 Cathy Clements                              Royalty Payment          225.63
1/12/2021        11847 John S. Clements                            Royalty Payment          225.63
1/12/2021        11848 Richard R. Clements                         Royalty Payment          451.27
1/12/2021        11849 Marianne P. Covington                       Royalty Payment         1040.11
1/12/2021        11850 Judith M. Davies                            Royalty Payment          757.68
1/12/2021        11851 Jamie L. Dinkler Trust u/d/t 4-21-06        Royalty Payment          922.38
1/12/2021        11852 Vernon L Frederick & Jeanne W. Frederick Royalty Payment             237.95
1/12/2021        11853 Barbara Ann Fried                           Royalty Payment          528.82
1/12/2021        11854 Frontera, LLC                               Royalty Payment         3269.54
1/12/2021        11855 Paul Goerk                                  Royalty Payment          528.82
1/12/2021        11856 Marsha Ann Hald                             Royalty Payment          230.59
1/12/2021        11858 Caroline H. Hansen Rev. Trust               Royalty Payment          109.08
1/12/2021        11859 Jean E. Heinrichs                           Royalty Payment          230.59
1/12/2021        11860 Anthony D. Hunter                           Royalty Payment          127.01
1/12/2021        11861 Derek K. Hunter                             Royalty Payment          127.01
1/12/2021        11862 Johnstone Family Trust                      Royalty Payment          113.02
1/12/2021        11863 John T. Kraemer                             Royalty Payment          254.03
1/12/2021        11864 Yvonne Luchau, Trustee                      Royalty Payment          230.59
1/12/2021        11865 Janice McGovney                             Royalty Payment          922.38
1/12/2021        11866 Patrick McGovney                            Royalty Payment          922.38
1/12/2021        11867 The A. P. c/o Dario Lopez                   Royalty Payment          189.39
1/12/2021        11868 Elizabeth Renton Miller                     Royalty Payment          102.22
1/12/2021        11869 Heather Mills D'Augustine                   Royalty Payment          252.54
1/12/2021        11870 Kim Lopez Mills                             Royalty Payment          189.39
1/12/2021        11871 Tedi Lopez Mills                            Royalty Payment          189.39
1/12/2021        11872 Morse Survivor's Trust                      Royalty Payment         2767.54
1/12/2021        11873 Esther Newell Lamhofer Trust B              Royalty Payment          204.44
1/12/2021        11874 O.B.O. Holdings, Inc.                       Royalty Payment         2441.33
1/12/2021        11875 Christine V. Pate                           Royalty Payment          142.27
1/12/2021        11876 Michael P. Politiski                        Royalty Payment          1040.1
1/12/2021        11877 Ridley J. Politiski                         Royalty Payment          1040.1
1/12/2021        11878 David M. Renton                             Royalty Payment          102.21
1/12/2021        11879 RDI Royalty Distributors, Inc.,             Royalty Payment          822.56
1/12/2021        11880 Ethel Severson Living Trust                 Royalty Payment          902.54
1/12/2021        11881 Bradford Alan Sherman                       Royalty Payment          158.79
1/12/2021        11882 Ryan Todd Sherman             Page 19 of 31 Royalty Payment          158.81
1/12/2021        11883 Clinton Russell Sherman                     Royalty Payment          158.79
            Case 8:20-bk-10143-TA Doc 402 Filed 03/22/21 Entered 03/22/21 11:22:00 Desc
               TOTAL DISBURSEMENTS   FROM
                                   Main    ROYALTY
                                        Document      ACCOUNT
                                                    Page 20 of 44FOR CURRENT PERIOD

  Date          Check
mm/dd/yyyy      Number                       Payee                              Purpose   Amount
1/12/2021        11885   Warren & Egypt Soward Trustt                Royalty Payment           109.08
1/12/2021        11886   Michael D. Tilton                           Royalty Payment           691.89
1/12/2021        11887   Peter D. Tilton                             Royalty Payment           691.88
1/12/2021        11888   Mary Jean Boyd Todd                         Royalty Payment           902.54
1/12/2021        11889   Laurelle Claire Parker                      Royalty Payment           230.59
1/12/2021        11890   Susan Elizabeth Vetter                      Royalty Payment            138.4
1/12/2021        11891   Charles Wilbur                              Royalty Payment           307.46
1/12/2021        11892   Susan L. Guthrie                            Royalty Payment           307.45




                                                      TOTAL DISBURSEMENTS THIS PERIOD:     41,451.89




                                                     Page 20 of 31
              Case 8:20-bk-10143-TA  Doc 402 Filed 03/22/21 Entered 03/22/21 11:22:00
                                  ROYALTY ACCOUNT
                                                                                                   Desc
                                      Main Document
                                 BANK RECONCILIATION
                                                       Page 21 of 44

                    Bank statement Date:         1/31/2021 Balance on Statement:      $37,941.78

Plus deposits in transit (a):
                                           Deposit Date         Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                   0.00

Less Outstanding Checks (a):
                    Check Number           Check Date           Check Amount

                         11222                   2/11/2020                 192.67
                         11237                   2/11/2020                 149.12
                         11259                   2/11/2020                 306.53
                         11264                   2/11/2020                 488.89
                         11265                   2/11/2020                 209.70
                         11283                   2/11/2020                 191.98
                         11296                   2/11/2020               1,573.51
                         11323                   2/11/2020                 683.96
                         11327                   2/11/2020                 264.07
                         11336                   3/11/2020                 826.73
                         11360                   3/11/2020                 211.79
                         11385                   3/11/2020                 117.63
                         11401                   4/27/2020                 305.61
                         11414                   4/27/2020                 163.54
                         11472                   4/27/2020                 109.67
                         11496                   8/20/2020                 250.88
                         11517                   8/20/2020                 325.17
                         11595                   8/20/2020                   130.62
                         11647                   9/22/2020                   112.14
                         11703                  10/22/2020                   108.39
                         11748                  11/23/2020                   111.67
                         11769                  11/23/2020                   168.87
                         11805                  12/18/2020                   256.30
                         11806                  12/18/2020                   105.75
                         11819                  12/18/2020               2,717.03
                         11823                  12/18/2020                   685.62
                         11836                  12/18/2020                   341.71
                         11838                   1/12/2021                   307.46
                         11839                   1/12/2021                   451.27
                         11841                   1/12/2021              11,783.08
                         11843                   1/12/2021               2,020.23
                         11844                   1/12/2021                   355.90
                         11845                   1/12/2021                   177.96
                         11846                   1/12/2021                   225.63
                         11852                   1/12/2021                   237.95
                         11853                   1/12/2021                   528.82
                         11855                   1/12/2021                   528.82
                         11858                   1/12/2021                   109.08
                         11859                   1/12/2021                   230.59
                         11860                   1/12/2021                   127.01
                         11861                   1/12/2021                   127.01
                         11862                   1/12/2021                   113.02



                                                             Page 21 of 31
                   Case 8:20-bk-10143-TA
                         11866
                                                                           Doc1/12/2021
                                                                                402 Filed 03/22/21    Entered 03/22/21 11:22:00
                                                                                                 922.38
                                                                                                                                  Desc
                                   11870
                                                                            Main  Document
                                                                              1/12/2021
                                                                                              Page   22
                                                                                                 189.39
                                                                                                        of 44
                                   11871                                      1/12/2021                   189.39
                                   11873                                      1/12/2021                   204.44
                                   11874                                      1/12/2021               2,441.33
                                   11875                                      1/12/2021                   142.27
                                   11876                                      1/12/2021               1,040.10
                                   11878                                      1/12/2021                   102.21
                                   11879                                      1/12/2021                   822.56
                                   11882                                      1/12/2021                   158.81
                                   11883                                      1/12/2021                   158.79
                                   11885                                      1/12/2021                   109.08
                                   11887                                      1/12/2021                   691.88
                                   11888                                      1/12/2021                   902.54
                                   11889                                      1/12/2021                   230.59
                                   11892                                      1/12/2021                   307.45




TOTAL OUTSTANDING CHECKS:                                                                                          37,046.59

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                              $895.19

* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment


                                                                                                                        0.00




                                                                                          Page 22 of 31
               Case 8:20-bk-10143-TA                      Doc 402 Filed 03/22/21 Entered 03/22/21 11:22:00                             Desc
                                                       I. DMain
                                                           SUMMARY   SCHEDULE
                                                                Document    Page OF CASH
                                                                                 23 of 44

ENDING BALANCES FOR THE PERIOD:
                               (Provide a copy of monthly account statements for each of the below)


                                                                       General Account:                           1,582,117.50
                                                                      Customer Account                            3,065,236.24
                                                                       Payroll Account:                               1,503.07
                                                                           Tax Account:                               1,904.24
    *Other Accounts:                                                   Royalty Account:                                 895.19
                                                                       Citizens Account                               1,131.78

       *Other Monies:
                                                         **Petty Cash (from below):                                           411.79

TOTAL CASH AVAILABLE:                                                                                                                  4,653,199.81



Petty Cash Transactions:
        Date                  Purpose                                                                            Amount
          11/1/2020      Beginning Balance                                                                           411.79




TOTAL PETTY CASH TRANSACTIONS:                                                                                                              411.79



* Specify the Type of holding (e.g. CD, Savings Account, Investment Security), and the depository name, location & account#
** Attach Exhibit Itemizing all petty cash transactions




                                                                             Page 23 of 31
            Case 8:20-bk-10143-TA    Doc 402 Filed 03/22/21 Entered 03/22/21 11:22:00
                          II. STATUS OF PAYMENTS TO SECURED CREDITORS, LESSORS
                                                                                                                       Desc
                                      Main Document     Page 24 of 44
                                       AND OTHER PARTIES TO EXECUTORY CONTRACTS

                                                                                            Post-Petition
                                                 Frequency of Payments                   payments not made
             Creditor, Lessor, Etc.                    (Mo/Qtr)        Amount of Payment     (Number)                    Total Due
AT&T                                            Monthly                                Varies                     0                  0.00
C&C Consolidated, LLC dba Sycamore Plaza        Monthly                             $3,823.75                     0                  0.00
Cal Microturbine, Inc                           Monthly                            $24,646.40                     0                  0.00
Cintas                                          Monthly                                Varies                     0                  0.00
First Insurance Funding                         Monthly                            $10,738.24                     0                  0.00
Full Circle Systems dba Doc Vue, LLC            Monthly                             $1,800.00                     0                  0.00
Full Circle Systems dba Doc Vue, LLC            Monthly                               $238.91                     0                  0.00
Image Source                                    Monthly                                Varies                     0                  0.00
Konica Minolta Business Solutions               Monthly                               $187.42                     0                  0.00
Konica Minolta Business Solutions USA Inc       Monthly                                Varies                     0                  0.00
Oil & Gas Information Systems                   Monthly                             $2,855.00                     0                  0.00
Parsons Crime Prevention Divison                Monthly                                Varies                     0                  0.00
Paychex, Inc                                    Monthly                                Varies                     0                  0.00
Pitney Bowes Global Financial                   Monthly                               $255.37                     0                  0.00
Pitney Bowes Purchase Power                     Monthly                                Varies                     0                  0.00
Ready Fresh by Nestle                           Monthly                                Varies                     0                  0.00
Schick Records Management                       Monthly                                Varies                     0                  0.00
Steve M. Walker- Southwest Micro Computers      Monthly                                Varies                     0                  0.00
Time Warner Cable                               Monthly                               $319.95                     0                  0.00
TPx Communications                              Monthly                               $141.81                     0                  0.00
Underground Service Alert/SC                    Monthly                                Varies                     0                  0.00
Verizon Wireless                                Monthly                                Varies                     0                  0.00
Xerox                                           Monthly                              $202.50                      0                  0.00
8x8                                             Monthly                                Varies                     0                  0.00
Placentia Development Company LLC               NA                                        NA                      0                  0.00
Travelers                                       Quarterly                          $12,067.50                     0                  0.00
Axis Surplus Insurance Company                  Quarterly                          $10,908.14                     0                  0.00
Kevin Mugavero                                  Semi-Monthly                        $6,000.00                     0                  0.00
Ally Financial                                  Monthly                               $573.99                     0                  0.00
Citizens Business Bank                          Monthly                               $787.57                     0                  0.00
Ford Motor Credit                               Monthly                              $715.30                      0                  0.00

Royalty Contracts - See Note

                                                                                                     TOTAL DUE:                      0.00

Note: The Debtor is party to oil and gas contracts with approximately 296 royalty owners. Payments to royalty owners will be made
      in the ordinary course of business




                                                               Page 24 of 31
        Case 8:20-bk-10143-TA   Doc 402III. Filed 03/22/21 Entered 03/22/21 11:22:00
                                            TAX LIABILITIES
                                                                                                      Desc
                                 Main Document        Page 25 of 44
FOR THE REPORTING PERIOD:
                                                                  Gross Sales Subject to Sales Tax:              0.00
                                                                                Total Wages Paid:              75,939

                                                            Total Post-Petition                       Date Delinquent
                                                             Amounts Owing Amount Delinquent           Amount Due
                                   Federal Withholding                  0.00                 0.00
                                   State Withholding                    0.00                 0.00
                                   FICA- Employer's Share               0.00                 0.00
                                   FICA- Employee's Share               0.00                 0.00
                                   Federal Unemployment                 0.00                 0.00
                                   Sales and Use                        0.00                 0.00
                                   Real Property                        0.00                 0.00
                            Other: Production Taxes                     0.00                 0.00
                                                   TOTAL:               0.00                 0.00




                                               Page 25 of 31
              Case 8:20-bk-10143-TA Doc 402 Filed 03/22/21 Entered 03/22/21 11:22:00                                                              Desc
                           IV. AGING OFMain
                                        ACCOUNTS  PAYABLE
                                            Document  Page AND
                                                           26 of RECEIVABLE
                                                                 44

                                                                                  *Accounts Payable                     Accounts Receivable
                                                                                    Post-Petition                  Pre-Petition     Post-Petition
                                                            30 days or less             215,216.00                           0.00      505,016.00
                                                              31 - 60 days                     0.00                          0.00              0.00
                                                              61 - 90 days                     0.00                          0.00              0.00
                                                             91 - 120 days                     0.00                          0.00              0.00
                                                            Over 120 days                      0.00                          0.00              0.00
                                                                  TOTAL:                215,216.00                           0.00      505,016.00

                                                            V. INSURANCE COVERAGE

                                                                                        Amount of              Policy Expiration            Premium Paid
                                                        Name of Carrier                 Coverage                     Date                   Through (Date)
                        General Liability Clear Blue                                 $1MM/$2MM                      12/31/2021                 12/31/2021
                 Worker's Compensation State Fund                                                                   12/31/2021                 12/31/2021
                                 Casualty Alianz                                       1.227,000                    12/31/2021                 12/31/2021
                                  Vehicle Infinity/Kemper                               $1MM                        12/31/2021                  1/31/2021
               Others: Site Pollution     Axis                                          $5MM                        12/31/2021                 12/31/2021
                       Empoyment          Mount Vernon                               $1MM/$1MM                      12/31/2021                 12/31/2021
                       Umbrella           Clear Blue                                    $5MM                        12/31/2021                 12/31/2021

                                         VI. UNITED STATES TRUSTEE QUARTERLY FEES
                                                      (TOTAL PAYMENTS)

 Quarterly Period                Total                                                                                                       Quarterly Fees
  Ending (Date)              Disbursements               Quarterly Fees                  Date Paid                Amount Paid                 Still Owing
       31-Mar-2020                 910,969.97                     4,875.00                20-Apr-2020                     4,875.00                              0.00
        30-Jun-2020              1,278,408.17                    12,784.00                  14-Jul-2020                  12,784.00                              0.00
        30-Jun-2020                                                  20.92                31-Aug-2020                        20.92                              0.00
       30-Sep-2020               1,352,501.08                    13,525.01                 27-Oct-2020                   13,525.01                              0.00
       31-Dec-2020               1,548,638.95                    15,486.39                 22-Jan-2021                   15,486.39                              0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                 46,691.32                                               46,691.32                              0.00

* Post-Petition Accounts Payable SHOULD NOT include professionals' fees and expenses which have been incurred but not yet awarded by the court. Post-Petition
Accounts Payable SHOULD include professionals' fees and expenses authorized by Court Order but which remain unpaid as of the close of the period report


                                                                           Page 26 of 31
               Case 8:20-bk-10143-TA Doc 402 Filed 03/22/21 Entered 03/22/21 11:22:00                                  Desc
                         VII SCHEDULE OF COMPENSATION
                                      Main Document     PAID
                                                       Page 27TO
                                                               of INSIDERS
                                                                  44

                                             Date of Order                                                      Gross
                                              Authorizing                                                  Compensation Paid
      Name of Insider                        Compensation                   *Authorized Gross Compensation During the Month
Kevin Mugavero                                               4/6/2020 $340,000/yr / Paid Semi-monthly              28,333.32
Carolyn Curry                                               2/10/2020 $115/hr                                       5,922.50




                              VIII. SCHEDULE OF OTHER AMOUNTS PAID TO INSIDERS

                                             Date of Order
                                              Authorizing                                                   Amount Paid
      Name of Insider                        Compensation                                   Description    During the Month




* Please indicate how compensation was identified in the order (e.g. $1,000/week, $2,500/month)




                                                                            Page 27 of 31
Case 8:20-bk-10143-TA       Doc 402 Filed 03/22/21 Entered 03/22/21 11:22:00         Desc
                           IX. PROFIT
                             Main     AND LOSS
                                  Document      STATEMENT
                                              Page 28 of 44
                                 (ACCRUAL BASIS ONLY)

                                                                 Cumulative
                                           Current Month         Post-Petition
     REVENUES
     OIL SALES                                        459,634          4,624,149
     GAS SALES                                              0              7,709
       TOTAL OIL & GAS SALES                          459,634          4,631,858
     SALE OF ASSETS                                                         715
     INTEREST INCOME                                                      43,995
         TOTAL OTHER INCOME                                 0             44,709
         TOTAL INCOME                                 459,634          4,676,568
     LEASE OPERATING EXPENSES
     SALARIES / WAGES                                  63,586           770,671
     OPERATING CONTRACT SERVICES                            0              9,836
     WELL SERVICES DOWNHOLE                             8,245           173,916
     MISC OPERATING EXP                                 9,169           152,517
     CHEMICAL DOWNHOLE                                      0           137,884
     OPERATING SUPPLIES                                     0             34,545
     UTILITIES                                         44,715           466,447
     REPAIRS REPL MATERIALS DHOLE                      12,655             93,615
     CHEM DEHYDRATION SURFACE                           8,180             93,596
     MAINT CONTRACT SURFACE                             8,891           184,581
     REPAIR/REPL MATERIAL SURFACE                       2,416           218,966
     TRAVEL & VEHICLE                                   2,391             26,605
     SAFETY                                             6,400             66,528
         TOTAL LS OPS EXPENSES                        166,648          2,429,707
     INDIRECT OPERATING EXPENSE                                                  0
     OUTSIDE SERVICES                                       0              5,115
     PERMITS & LICENSES                                 2,948             38,843
     OFFICE SUPPLIES                                        0               323
     INSURANCE                                         10,999           127,931
     DEPRECIATION EXPENSE/BC                           56,535           807,105
     OTHER INDIR OPER EXPENSES                          7,760             66,566
     Net Profit Interest                                4,831             32,306
     AD VALOREM TAXES                                  18,374           244,319
     PROP & PRODUCTION TAXES                           10,561             94,920
     Agency Compliance                                 19,296             82,823
     TOTAL INDIRECT EXPENSES                          131,304          1,500,252
     GENERAL & ADMINISTRATION
     INTEREST EXPENSE                                     51               4,033
     Op Exp Clearing                                        0             (2,809)
     INTERCOMPANY FEE BC/LCLLC                         (3,500)           (44,032)
     BANK FEES, HEDGING                                 1,243             15,193
     OFFICE EQUIPMENT LEASE                              547               8,138



                                      Page 28 of 31
Case 8:20-bk-10143-TA         Doc 402 Filed 03/22/21 Entered 03/22/21 11:22:00         Desc
                             IX. PROFIT
                               Main     AND LOSS
                                    Document      STATEMENT
                                                Page 29 of 44
                                   (ACCRUAL BASIS ONLY)

                                                                   Cumulative
                                             Current Month         Post-Petition
     LEGAL & ACCOUNTING                                   6,318          1,621,010
     LEGAL LAWSUIT DEFENSE                                    0             38,895
     OUTSIDE SERVICES                                     2,288             60,037
     POSTAGE & COURIER                                      27               2,106
     OFFICE RENT                                          3,824             47,472
     OFFICE SUPPLIES                                       498               5,324
     COMMUNICATIONS                                       1,705             22,746
     TRAVEL                                               1,962             33,110
     MISC.                                                  36                265
     MD Mgt Fee                                                            (49,355)
     EMPLOYEE BENEFITS                                    3,417             26,117
     EMPLOYEE INSURANCE                                  10,871             93,326
     EMPL TAX EXP                                         7,262             54,992
     SALARIES--FIELD                                     63,586           775,672
     SALARIES --ADMIN                                    12,353           104,420
     G&A OFFSET                                         (71,346)          (837,237)
      TOTAL CONTROLLABLE G&A                             41,142          1,979,423
     Casa Real Fee                                                           9,123
     Depr Amort Depl Accre                               17,179           253,052
      Total Non Controllable G&A                         17,179           262,175
      TOTAL G&A EXPENSE                                  58,321          2,241,598
        TOTAL EXPENSES                                  356,273          6,171,557
     NET INCOME OIL OPS.                                103,361         (1,494,989)
     Income Tax                                               0                    0
     NET INCOME                                         103,361         (1,494,989)




                                        Page 29 of 31
Case 8:20-bk-10143-TA     Doc 402 Filed 03/22/21 Entered 03/22/21 11:22:00       Desc
                           X. BALANCE SHEET
                           Main Document    Page 30 of 44
                           (ACCRUAL BASIS ONLY)

                    CURRENT ASSETS                           Jan 31, 2021
                   Cash                                             4,653,200
                   Accounts Receivable                               505,016
                   Prepaid Income Taxes                                     0
                   Prepaid Expenses                                  189,794
                   Prepaid Taxes                                            0
                   Unrealized Hedge Gains                                   0
                   TOTAL CURRENT ASSETS                             5,348,010
                    PROPERTY AND EQUIPMENT
                   Oil and Gas Prop. & Equip.                      28,337,132
                   Asset Retirement Costs net                       1,182,228
                   Property and Equip.                               382,314
                                                                   29,901,674
                   Less Depl. Depr. Amort.                        (15,216,894)
                     Total Property and Equip.                     14,684,780
                   Other Assets
                     Deferred Income Taxes                             (8,436)
                     Restricted Cash                                 288,321
                     Retainer for legal fees                          48,938
                     Utility Deposits                                   6,150
                     Note Receivable                                1,603,553
                     Deferred Costs                                         0
                        Total Other Assets                          1,938,526
                   Intercompany                                     2,524,988
                   Intercompany Investment Las.                             0
                   TOTAL ASSETS                                    24,496,305


                   LIABILITIES AND EQUITY
                     CURRENT LIABILITIES
                   Accounts Payable                                  496,940
                   Accrued Liabilities                               436,969
                   Due Related Parties                                34,412
                   Deposits from Others                              316,178
                   PDC Judgement                                   42,517,203
                     Total Current Liabilities                     43,801,702
                   Asset Retirement Obligations                     2,016,824
                   Notes Payable Trucks                               64,689
                   Deferred Income Taxes                             144,359
                   TOTAL LIABILITIES                               46,027,574
                   STOCKHOLDERS' EQUITY
                     Common Stock                                     15,000
                   Eliminate Investment                                     0
                     Prior Ret. Earnings 1/14/20                  (20,051,280)
                   Income 1/15/20 to 12/31/20                      (1,598,350)
                   CURRENT YEAR INCOME                               103,361
                   TOTAL SHAREHOLDERS' EQUITY                     (21,531,269)
                   TOTAL LIABILITIES & EQUITY                      24,496,305




                                             Page 30 of 31
Case 8:20-bk-10143-TA   Doc 402 Filed 03/22/21 Entered 03/22/21 11:22:00   Desc
                         Main Document    Page 31 of 44
  Case 8:20-bk-10143-TA               Doc 402 Filed 03/22/21 Entered 03/22/21 11:22:00 Desc
                                       Main Document    Page 32 of 44            Direct inquiries to:
                                                                                                                    888 761-3967
  9300 Flair Dr., 1St FL
  El Monte, CA. 91731
                                                                                                           ACCOUNT STATEMENT
                                                                                                               Page       1    of        13
                                                                                       STARTING DATE: January 01, 2021
                                                                                            ENDING DATE: January 31, 2021
                                                                                            Total days in statement period: 31
                                                                                                                                  5386
                                                                                                                               ( 64)


                                                                                             Have you signed up for Direct Deposits?
          BRIDGEMARK CORPORATION                                                             Get your paycheck without waiting for a
          CHAPTER 11 DEBTOR IN POSSESSION-OPERATIN                                           paper check and making a trip to the
          CASE #20-10143                                                                     bank. Payments get deposited into your
          17671 IRVINE BLVD SUITE 217                                                        account automatically. Enrolling is easy!
          TUSTIN CA 92780-3129                                                               Talk to your payer or call 888.895.5650
                                                                                             for more details!




Commercial Analysis Checking


Account number                                   5386           Beginning balance                         $1,762,445.12
Enclosures                                            64        Total additions                    ( 1)       514,554.44
Low balance                        $1,478,333.92                Total subtractions              ( 77)         411,017.13
Average balance                    $1,710,925.50                Ending balance                            $1,865,982.43




CREDITS
Number          Date           Transaction Description                                                             Additions
                01-20      Pre-Auth Credit             TEXICAN CRUDE CORP PAY 210120 6004                     514,554.44




CHECKS
Number          Date                     Amount                      Number                 Date                    Amount
20607           01-08                  3,021.85                      20777                  01-14                   207.50
20706 *         01-13                        950.00                  20778                  01-14                   987.95
20713 *         01-08                  1,944.12                      20779                  01-11                3,610.00
20730 *         01-08                  9,006.96                      20780                  01-12                5,788.15
20746 *         01-05                        534.00                  20781                  01-14                   309.16
20750 *         01-04                        340.89                  20782                  01-19                4,012.50
20753 *         01-04                  1,631.25                      20783                  01-12                   147.76
20758 *         01-05                        288.40                  20784                  01-21                     16.33
20759           01-04                  3,823.75                      20785                  01-12                   682.90
20760           01-07                  1,683.86                      20786                  01-12                1,346.67
20763 *         01-05                        480.00                  20787                  01-19                   255.37
20764           01-08                        740.00                  20788                  01-12                6,035.80
20765           01-06                        272.23                  20789                  01-12                   715.75
20766           01-08                        309.16                  20790                  01-12                   936.25
20767           01-08                        227.15                  20791                  01-20                   761.50
20768           01-12                  2,718.75                      20792                  01-13                   291.02
20769           01-04                         92.45                  20793                  01-12                     37.18
20770           01-04                        187.42                  20794                  01-22                   504.00
20772 *         01-13                        102.23                  20795                  01-20                   309.16
20773           01-06                  1,937.72                      20796                  01-15                   527.90
20774           01-14                         48.15                  20797                  01-20                2,700.00
20775           01-08                  3,392.50                      20798                  01-20                   287.88
20776           01-14                  1,376.75                      20799                  01-22                   554.00
  Case 8:20-bk-10143-TA               Doc 402 Filed 03/22/21 Entered 03/22/21 11:22:00      Desc
                                                                               ACCOUNT STATEMENT
                                       Main Document    Page 33 of 44              Page 2 of                                    13
                                                                                              STARTING DATE: January 01, 2021
  9300 Flair Dr., 1St FL
                                                                                                ENDING DATE: January 31, 2021
  El Monte, CA. 91731
                                                                                                                              5386
         BRIDGEMARK CORPORATION




Number            Date                  Amount                             Number               Date              Amount
20800             01-22             35,210.83                              20811                01-25                325.82
20801             01-20               3,200.00                             20812                01-26           3,883.30
20802             01-29               1,906.84                             20813                01-28           8,665.32
20803             01-25                    83.40                           20814                01-27           1,300.00
20804             01-22               1,150.00                             20815                01-28           1,633.59
20805             01-25                  613.26                            20819 *              01-29           3,475.20
20806             01-26                  309.16                            20821 *              01-25          10,540.80
20808 *           01-28                    34.50                           20843 *              01-29           3,200.00
20809             01-26                  329.68                            * Skip in check sequence
20810             01-19               2,530.00




DEBITS
Date      Transaction Description                                                                             Subtractions
01-04    Outgoing Wire       EDGEWOOD PARTNERS INSURANCE                                                      103,192.71
01-04    Debit Memo          FIDUCIARY MAINTENA NCE                                                                   25.00
01-04    Debit Memo          FIDUCIARY COLLATER AL                                                              1,202.92
01-04    Onln Bkg Trfn D     TO ACC          5400                                                              14,400.00
01-04    Onln Bkg Trfn D     TO ACC          5393                                                              27,000.00
01-04    Preauth Debit       Infinity Insuran ECheck Check Number 99999 9999                                    1,960.68
01-11    Preauth Debit       PRINCIPAL LIFE P PLIC-PERIS 210111 6-2321500001740                                 8,499.82
01-15    Onln Bkg Trfn D     TO ACC          5400                                                              10,500.00
01-15    Onln Bkg Trfn D     TO ACC          5393                                                              20,700.00
01-19    Outgoing Wire       SCHLUMBEGER TECHNO LOGY CORPORATION                                               33,098.62
01-21    Onln Bkg Trfn D     TO ACC          5407                                                              41,500.00
01-21    Preauth Debit       VSP PAYMENT PAYMENTS 210121                                                             197.85
01-27    Preauth Debit       PRINCIPAL LIFE P PLIC-PERIS 210127 6-2321500000866                                 4,213.51




DAILY BALANCES
Date            Amount                        Date                  Amount                        Date           Amount
12-31      1,762,445.12                       01-12          1,554,231.07                         01-22      1,906,496.81
01-04      1,608,588.05                       01-13          1,552,887.82                         01-25      1,894,933.53
01-05      1,607,285.65                       01-14          1,549,958.31                         01-26      1,890,411.39
01-06      1,605,075.70                       01-15          1,518,230.41                         01-27      1,884,897.88
01-07      1,603,391.84                       01-19          1,478,333.92                         01-28      1,874,564.47
01-08      1,584,750.10                       01-20          1,985,629.82                         01-29      1,865,982.43
01-11      1,572,640.28                       01-21          1,943,915.64




        OVERDRAFT/RETURN ITEM FEES


                                                                                  Total for                  Total
                                                                               this period                year-to-date


                  Total Overdraft Fees                                               $0.00                      $0.00


                  Total Returned Item Fees                                           $0.00                      $0.00
 Case 8:20-bk-10143-TA         Doc 402 Filed 03/22/21 Entered 03/22/21 11:22:00 Desc
                                Main Document    Page 34 of 44            Direct inquiries to:
                                                                                                   888 761-3967
  9300 Flair Dr., 1St FL
  El Monte, CA. 91731
                                                                                          ACCOUNT STATEMENT
                                                                                                Page       1    of      1
                                                                         STARTING DATE: January 01, 2021
                                                                           ENDING DATE: January 31, 2021
                                                                          Total days in statement period: 31
                                                                                                                 5498
                                                                                                               ( 0)


                                                                            Have you signed up for Direct Deposits?
         BRIDGEMARK CORPORATION                                             Get your paycheck without waiting for a
         CHAPTER 11 DEBTOR IN POSSESSION                                    paper check and making a trip to the
         CASE #20-10143                                                     bank. Payments get deposited into your
         DIP CUSTOMER ACCOUNT                                               account automatically. Enrolling is easy!
         17671 IRVINE BLVD SUITE 217                                        Talk to your payer or call 888.895.5650
         TUSTIN CA 92780-3129
                                                                            for more details!




Commercial Analysis Checking


Account number                          5498        Beginning balance                   $3,065,236.24
Low balance                   $3,065,236.24         Total additions             ( 0)                     .00
Average balance               $3,065,236.24         Total subtractions          ( 0)                     .00
                                                    Ending balance                      $3,065,236.24




                        ** No activity this statement period **




     OVERDRAFT/RETURN ITEM FEES


                                                             Total for                      Total
                                                            this period                year-to-date


                Total Overdraft Fees                              $0.00                         $0.00


                Total Returned Item Fees                          $0.00                         $0.00
         Case 8:20-bk-10143-TA                Doc 402 Filed 03/22/21 Entered 03/22/21 11:22:00 Desc
                                               Main Document    PageStatement
                                                                    35 of 44     Ending 01/29/2021
                                                                        Bridgemark Corporation                            Page 1 of 2
                                                                        Account Number:          4980
       PO Box 3938, Ontario, CA 91761

                                                                          Managing Your Accounts
                                                                                Phone Number            888.222.5432

       BRIDGEMARK CORPORATION                                                   Website                 cbbank.com
       17671 IRVINE BLVD STE 217
       TUSTIN CA 92780-3129                                                     Email                   customersupport@cbbank.com




 Summary of Accounts
 Account Type                                                           Account Number                               Ending Balance
 PREMIUM MONEY MARKET BUSINESS                                                    4980                                    $1,131.78


PREMIUM MONEY MARKET BUSINESS-                                                   4980
Account Summary                                                          Interest Summary
Date            Description                                  Amount      Description                                         Amount
01/01/2021      Beginning Balance                           $1,934.20    Annual Percentage Yield Earned                        0.10%
                1 Credit(s) This Period                         $0.15    Interest Days                                             29
                2 Debit(s) This Period                        $802.57    Interest Earned                                        $0.15
01/29/2021      Ending Balance                              $1,131.78    Interest Paid This Period                              $0.15
                Service Charges                                $15.00    Interest Paid Year-to-Date                             $0.15
                                                                         Minimum Balance                                    $1,146.63
                                                                         Average Ledger Balance                             $1,825.56
                                                                         Average Available Balance                          $1,825.56

Other Credits
Date           Description                                                                                                     Amount
01/29/2021     INTEREST                                                                                                           $0.15
                                                                                                               1 item(s) totaling $0.15

Other Debits
Date           Description                                                                                                     Amount
01/26/2021     PAYMENT TO BUSINESS INSTALLMENT LOAN 41354                                                                       $787.57
01/29/2021     SERVICE CHARGE                                                                                                    $15.00
                                                                                                             2 item(s) totaling $802.57

Daily Balances
Date                               Amount      Date                         Amount
01/26/2021                        $1,146.63    01/29/2021                  $1,131.78


Service Charge Summary
   Description                                                                                                           Amount
   TOTAL CHARGE FOR MONTHLY SERVICE:                                                                                        $15.00

   Total Service Charge                                                                                                     $15.00




         52C100F989E5BA478F403943D4E05418                     20210129                 Checking Account Statements
  Case 8:20-bk-10143-TA               Doc 402 Filed 03/22/21 Entered 03/22/21 11:22:00 Desc
                                       Main Document    Page 36 of 44            Direct inquiries to:
                                                                                                               888 761-3967
  9300 Flair Dr., 1St FL
  El Monte, CA. 91731
                                                                                                      ACCOUNT STATEMENT
                                                                                                            Page       1    of      5
                                                                                    STARTING DATE: January 01, 2021
                                                                                       ENDING DATE: January 31, 2021
                                                                                       Total days in statement period: 31
                                                                                                                             5393
                                                                                                                           ( 18)


                                                                                        Have you signed up for Direct Deposits?
           BRIDGEMARK CORPORATION                                                       Get your paycheck without waiting for a
           CHAPTER 11 DEBTOR IN POSSESSION-PAYROLL                                      paper check and making a trip to the
           CASE #20-10143                                                               bank. Payments get deposited into your
           17671 IRVINE BLVD SUITE 217                                                  account automatically. Enrolling is easy!
           TUSTIN CA 92780-3129                                                         Talk to your payer or call 888.895.5650
                                                                                        for more details!




Commercial Analysis Checking


Account number                                    5393            Beginning balance                        $1,710.91
Enclosures                                             18         Total additions             ( 2)         47,700.00
Low balance                                   $1,503.07           Total subtractions       ( 21)           47,907.84
Average balance                          $13,443.38               Ending balance                           $1,503.07




CREDITS
Number            Date          Transaction Description                                                       Additions
                  01-04     Onln Bkg Trft C             FR ACC       5386                                  27,000.00
                  01-15     Onln Bkg Trft C             FR ACC       5386                                  20,700.00




CHECKS
Number            Date                    Amount                      Number           Date                    Amount
200               01-08                6,972.10                       209              01-11                2,605.99
201               01-08                1,735.96                       210              01-27                7,903.84
202               01-08                2,128.19                       211              01-22                1,287.00
203               01-08                2,097.82                       212              01-22                1,496.56
204               01-19                2,881.42                       213              01-22                1,942.15
205               01-08                2,381.14                       214              01-22                2,381.12
206               01-11                1,390.14                       215              01-22                1,131.20
207               01-12                1,846.28                       216              01-25                1,669.56
208               01-11                2,406.13                       217              01-27                2,406.13




DEBITS
Date      Transaction Description                                                                         Subtractions
01-07    Preauth Debit        PAYCHEX CGS GARNISH 210107 COL0095838666                                         529.88
01-11    Preauth Debit        PAYCHEX EIB INVOICE 210111 X90465200039691                                       280.45
01-25    Preauth Debit        PAYCHEX CGS GARNISH 210125 COL0096054498                                         434.78




DAILY BALANCES
Date            Amount                          Date             Amount                   Date                Amount
12-31           1,710.91                        01-07            28,181.03                01-11               6,183.11
01-04          28,710.91                        01-08            12,865.82                01-12               4,336.83
  Case 8:20-bk-10143-TA        Doc 402 Filed 03/22/21 Entered 03/22/21 11:22:00      Desc
                                                                        ACCOUNT STATEMENT
                                Main Document    Page 37 of 44               Page 2 of                5
                                                                    STARTING DATE: January 01, 2021
  9300 Flair Dr., 1St FL
                                                                      ENDING DATE: January 31, 2021
  El Monte, CA. 91731
                                                                                                   5393
         BRIDGEMARK CORPORATION




Date          Amount                   Date    Amount                   Date           Amount
01-15        25,036.83                 01-22   13,917.38                01-27           1,503.07
01-19        22,155.41                 01-25   11,813.04




        OVERDRAFT/RETURN ITEM FEES


                                                        Total for                  Total
                                                        this period             year-to-date


                Total Overdraft Fees                        $0.00                     $0.00


                Total Returned Item Fees                    $0.00                     $0.00
  Case 8:20-bk-10143-TA               Doc 402 Filed 03/22/21 Entered 03/22/21 11:22:00 Desc
                                       Main Document    Page 38 of 44            Direct inquiries to:
                                                                                                                  888 761-3967
  9300 Flair Dr., 1St FL
  El Monte, CA. 91731
                                                                                                         ACCOUNT STATEMENT
                                                                                                               Page       1    of      1
                                                                                        STARTING DATE: January 01, 2021
                                                                                          ENDING DATE: January 31, 2021
                                                                                          Total days in statement period: 31
                                                                                                                                5400
                                                                                                                              ( 0)


                                                                                           Have you signed up for Direct Deposits?
           BRIDGEMARK CORPORATION                                                          Get your paycheck without waiting for a
           CHAPTER 11 DEBTOR IN POSSESSION-TAX                                             paper check and making a trip to the
           CASE #20-10143                                                                  bank. Payments get deposited into your
           17671 IRVINE BLVD SUITE 217                                                     account automatically. Enrolling is easy!
           TUSTIN CA 92780-3129                                                            Talk to your payer or call 888.895.5650
                                                                                           for more details!




Commercial Analysis Checking


Account number                                    5400            Beginning balance                           $1,944.68
Low balance                                   $1,904.24           Total additions              ( 2)           24,900.00
Average balance                               $7,525.64           Total subtractions           ( 2)           24,940.44
                                                                  Ending balance                              $1,904.24




CREDITS
Number            Date          Transaction Description                                                          Additions
                  01-04     Onln Bkg Trft C             FR ACC       5386                                     14,400.00
                  01-15     Onln Bkg Trft C             FR ACC       5386                                     10,500.00




DEBITS
Date      Transaction Description                                                                            Subtractions
01-08    Preauth Debit        PAYCHEX TPS TAXES 210108 90701100015335X                                        14,391.53
01-26    Preauth Debit        PAYCHEX TPS TAXES 210126 90896700057749X                                        10,548.91




DAILY BALANCES
Date            Amount                          Date             Amount                      Date                Amount
12-31           1,944.68                        01-08             1,953.15                   01-26               1,904.24
01-04          16,344.68                        01-15            12,453.15




        OVERDRAFT/RETURN ITEM FEES


                                                                            Total for                      Total
                                                                            this period               year-to-date


                  Total Overdraft Fees                                          $0.00                          $0.00


                  Total Returned Item Fees                                      $0.00                          $0.00
  Case 8:20-bk-10143-TA              Doc 402 Filed 03/22/21 Entered 03/22/21 11:22:00 Desc
                                      Main Document    Page 39 of 44            Direct inquiries to:
                                                                                                             888 761-3967
  9300 Flair Dr., 1St FL
  El Monte, CA. 91731
                                                                                                    ACCOUNT STATEMENT
                                                                                                        Page       1    of        11
                                                                                  STARTING DATE: January 01, 2021
                                                                                     ENDING DATE: January 31, 2021
                                                                                     Total days in statement period: 31
                                                                                                                           5407
                                                                                                                        ( 52)


                                                                                      Have you signed up for Direct Deposits?
          BRIDGEMARK CORPORATION                                                      Get your paycheck without waiting for a
          CHAPTER 11 DEBTOR IN POSSESSION-ROYALTY                                     paper check and making a trip to the
          CASE #20-10143                                                              bank. Payments get deposited into your
          17671 IRVINE BLVD SUITE 217                                                 account automatically. Enrolling is easy!
          TUSTIN CA 92780-3129                                                        Talk to your payer or call 888.895.5650
                                                                                      for more details!




Commercial Analysis Checking


Account number                                   5407           Beginning balance                      $36,682.81
Enclosures                                            52        Total additions             ( 1)         41,500.00
Low balance                             $12,375.91              Total subtractions       ( 52)           40,241.03
Average balance                         $29,474.50              Ending balance                         $37,941.78




CREDITS
Number          Date           Transaction Description                                                      Additions
                01-21      Onln Bkg Trft C             FR ACC      5386                                  41,500.00




CHECKS
Number          Date                     Amount                    Number            Date                    Amount
11725           01-14                        254.91                11818             01-04                   169.18
11763 *         01-12                 1,185.80                     11820 *           01-12                1,156.04
11774 *         01-14                        262.89                11825 *           01-05                   121.24
11777 *         01-04                        350.53                11827 *           01-27                   103.02
11778           01-06                        341.73                11829 *           01-04                   575.09
11779           01-19                        501.58                11830             01-12                1,003.13
11781 *         01-05                 9,696.81                     11831             01-14                   256.30
11783 *         01-08                        295.97                11840 *           01-27                   533.90
11785 *         01-04                        151.94                11842 *           01-27                   125.88
11786           01-08                        147.97                11847 *           01-27                   225.63
11793 *         01-13                        113.92                11848             01-28                   451.27
11794           01-05                        113.92                11849             01-29                1,040.11
11795           01-11                        221.41                11850             01-26                   757.68
11796           01-08                        432.24                11851             01-27                   922.38
11797           01-05                 3,633.99                     11854 *           01-26                3,269.54
11798           01-06                        432.25                11856 *           01-29                   230.59
11802 *         01-04                        104.91                11863 *           01-28                   254.03
11803           01-08                        102.33                11864             01-27                   230.59
11807 *         01-21                        105.75                11865             01-26                   922.38
11813 *         01-14                        169.99                11867 *           01-28                   189.39
11815 *         01-26                        210.51                11868             01-27                   102.22
11816           01-20                        210.51                11869             01-27                   252.54
11817           01-06                 2,300.32                     11872 *           01-29                2,767.54
  Case 8:20-bk-10143-TA        Doc 402 Filed 03/22/21 Entered 03/22/21 11:22:00      Desc
                                                                        ACCOUNT STATEMENT
                                Main Document    Page 40 of 44              Page 2 of                  11
                                                                     STARTING DATE: January 01, 2021
  9300 Flair Dr., 1St FL
                                                                       ENDING DATE: January 31, 2021
  El Monte, CA. 91731
                                                                                                     5407
         BRIDGEMARK CORPORATION




Number          Date             Amount            Number              Date              Amount
11877 *         01-29          1,040.10            11890 *             01-27                138.40
11880 *         01-28            902.54            11891               01-27                307.46
11881           01-28            158.79            * Skip in check sequence
11886 *         01-28            691.89




DAILY BALANCES
Date          Amount                   Date     Amount                   Date           Amount
12-31        36,682.81                 01-12   14,146.01                 01-26         48,610.05
01-04        35,331.16                 01-13   14,032.09                 01-27         45,668.03
01-05        21,765.20                 01-14   13,088.00                 01-28         43,020.12
01-06        18,690.90                 01-19   12,586.42                 01-29         37,941.78
01-08        17,712.39                 01-20   12,375.91
01-11        17,490.98                 01-21   53,770.16




        OVERDRAFT/RETURN ITEM FEES


                                                         Total for                  Total
                                                         this period             year-to-date


                Total Overdraft Fees                         $0.00                     $0.00


                Total Returned Item Fees                     $0.00                     $0.00
             Case 8:20-bk-10143-TA                  Doc 402 Filed 03/22/21 Entered 03/22/21 11:22:00                                       Desc
                                                     PROOF
                                                     Main  OF SERVICE OF
                                                          Document       DOCUMENT
                                                                      Page 41 of 44
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
Pachulski Stang Ziehl & Jones LLP, 10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

 A true and correct copy of the document entitled:

        OPERATING REPORT NO. 13 FOR MONTH ENDING JANUARY 31, 2021

 was served in the manner stated below:


 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders
 and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date) 3/22/2021, I
 checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following persons are on
 the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                           Service information continued on attached page



 2. SERVED BY UNITED STATES MAIL:
 On (date), 3/22/2021, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
 adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
 postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
 completed no later than 24 hours after the document is filed.


                                                                                           Service information continued on attached page




 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for each
 person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) ______________, I served the following
 persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
 method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery
 on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.




                                                                                           Service information continued on attached page




 I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 3/22/2021                                Nancy Lockwood                                           /s/ Nancy Lockwood
  Date                                    Printed Name                                               Signature

               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
 June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
 DOCS_LA:327517.1 10804/002
            Case 8:20-bk-10143-TA                  Doc 402          Filed 03/22/21            Entered 03/22/21 11:22:00                   Desc
1.       TO BE SERVED BY THE COURT VIA NOTICE
                                    Main      OF ELECTRONIC
                                         Document           FILING
                                                      Page 42 of 44(NEF):
        J Scott Bovitz bovitz@bovitz-spitzer.com
        Frank Cadigan frank.cadigan@usdoj.gov
        Nancy S Goldenberg nancy.goldenberg@usdoj.gov
        Erin E Gray egray@pszjlaw.com
        James KT Hunter jhunter@pszjlaw.com
        Samuel M Kidder skidder@ktbslaw.com
        William N Lobel wlobel@tocounsel.com, jokeefe@tocounsel.com;sschuster@tocounsel.com
        Randall P Mroczynski randym@cookseylaw.com
        Matthew J Pero mpero@afrct.com, lhlista@afrct.com;AFRCTECF@afrct.com
        Kenneth D Peters kpeters@dresslerpeters.com, rmccandless@dresslerpeters.com
        Robert J Pfister rpfister@ktbslaw.com
        Christopher O Rivas crivas@reedsmith.com, chris-rivas-8658@ecf.pacerpro.com
        United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
        Robert K Wing rkw@rkwing.com

2.       TO BE SERVED BY UNITED STATES MAIL:

See Attached Service List.




              This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:327517.1 10804/002
              Case 8:20-bk-10143-TA   Doc 402 Filed 03/22/21 Entered 03/22/21 11:22:00               Desc
                                       Main Document    Page 43 of 44
 In re Bridgemark Corporation
 Chapter 11 Case No.:
 8:20-bk-10143 TA
 2002 Service List



                                           20 Largest Unsecured Creditors




 Placentia Development Company LLC    Michael D. Kibler, Esq.               Oil Well Service Company
 c/o Daniel A. Reed, Esq.             Kibler Fowler and Cave LLP            Attn.: Lisa Frances
 600 Anton Boulevard, 11th Floor      11100 Santa Monica Blvd.              10840 Norwalk Blvd
 Costa Mesa, CA 92626                 Suite 360                             Santa Fe Springs, CA 90670
                                      Los Angeles, CA 90025                 (Transferred to PDC)



 Clariant Corporation                 Travelers Insurance                   Porter Boiler Service
 DEPT 2203                            Direct Bill Accounting                Attn.: Nooshin, Accounting Dept.
 Carol Stream, IL 60132-2203          Attn: Tasha Butler                    1166 R. 23rd Street
 (Mail RTS/updated 2/12/20)           PO Box 26208                          Signal Hill, CA 90755
                                      Richmond, VA 23260-6208               (Transferred to PDC)


 Innovative Electrix, Inc             CW Services, Inc./CWS Vacuum          Western States Oilfield Prod. Inc.
 Attn.: Accounting Department         Attn.: Craig Winberg                  Attn.: Accounting Department
 PO Box 1070                          3806 Madonna Drive                    11852 Western Ave.
 Downey, CA 90240                     Fullerton, CA 92835                   Stanton, CA 90680
                                                                            (Transferred to PDC)


 SC Fuels                             Parsons Crime Prevention              Southwest Micro Computers
 Attn.: Accounting Department         Division                              Attn.: Steve M. Walker
 PO Box 14237                         Attn.: Richard Parsons                2230 Pepperwood Lane
 Orange, CA 92863                     17141 Green Lane                      Corona, CA 92882
                                      Huntington Beach, CA 92649            (Transferred to PDC)


 Weatherford US LP                    Montrose Air Quality Services, LLC    InterAct PMTI, Inc.
 (FDC4922)                            Attn.: Paul                           Attn.: Mike Guilliani
 Attn.: Accounting Department         PO Box 741137                         260 Maple Court
 PO Bo 301003a                        Los Angeles, CA 90074-1137            Suite 210
 Dallas, TX 75303-1003                                                      Ventura, CA 93003


 A&G Compressor Parts, Inc.           McFadden-Dale Industrial Hardware     John Guzman Crane Service
 Attn.: Greg Dryden                   Attn.: Accounting Department          Attn.: Accounting Department
 13671 Bora Drive                     129 N. Maple Street, Unit C           2463 Gundry Ave.
 Santa Fe Springs, CA 90670           Corona, CA 92880-1735                 Signal Hill, CA 90755
                                      (Transferred to PDC)


 Home Depot                           State Compensation Insurance Fund     Cintas
 Attn.: Accounting Department         State Fund                            Attn.: Accounting Department
 Dept 32-2501439073                   PO Box 7441                           PO Box 29059
 PO Box 78047                         San Francisco, CA 94120-7441          Phoenix, AZ 85038-059
 Phoenix, AZ 85062-8047




DOCS_LA:324955.8 10804/001
              Case 8:20-bk-10143-TA   Doc 402 Filed 03/22/21 Entered 03/22/21 11:22:00                  Desc
                                       Main Document    Page 44 of 44
Supplemental Parties:                 Southern California Edison                Daniel R. Connolly
                                      Attn.: Accounting Department              HC 2 Box 4795
                                      PO Box 300                                Trinity Center, CA 96091-9503
                                      Rosemead, CA 91772-0001



City of Anaheim                       Claremont Tax Associates, Inc.            Hilcorp Energy Company
Attn.: Accounting Department          Attn.: Jeffery Durrant                    Attn.: Owner Relations
201 South Anaheim Blvd.               114 N. Indian Hills Blvd., S-F            1111 Travis Street
Anaheim, CA 92803-3069                Claremont, CA 91711                       Houston, TX 77002



City of Placentia                     SWRCB Storm Water Section                 Larsen & Risley
Attn.: Catherine Carranza             Attn.: Accounting Department              Attn.: Accounting Department
401 E. Chapman Ave.                   PO Box 1888                               3200 Park Center Drive, Suite 720
Placentia, CA 92870                   Sacramento, CA 95812-1888                 Costa Mesa, CA 92626



Card Service Center                   Robert N. Kestner & Jeanne S. Kestner,    USI Insurance Services National
Attn.: Accounting Department          Trustees of the Robert N. Kestner Trust   Attn.: Accounting Department
PO Box 569100                         815 Vineyard Court                        PO Box 61187
Dallas, TX 75356-9100                 Pleasant Hill, CA 94523-2189              Virginia Beach, CA 23466



Aqua Tibia Ranch for Bradford Bros.
Attn.: Accounting Department
PO Box 578
Pauma Valley, CA 92016




DOCS_LA:324955.8 10804/001
